Citation Nr: 1001260	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  07-32 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to service connection for bilateral hip pain.

3.  Entitlement to service connection for a left knee 
disability.

4.  Entitlement to service connection for irritable bowel 
syndrome (IBS), to include as secondary to service-connected 
posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD), to include as secondary to service-
connected PTSD.

6.  Entitlement to service connection for a sleep disorder, 
to include sleep apnea.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States
ATTORNEY FOR THE BOARD

K.A. Kennerly, Counsel


INTRODUCTION

The appellant served on active duty from June 1987 to May 
1990 and from August 2004 to November 2005.  The appellant 
participated in Operation Iraqi Freedom, serving in Kuwait 
and Iraq from November 21, 2004 to November 7, 2005.  The 
appellant is also the recipient of the Army Commendation 
Medal, Army Good Conduct Medal, National Defense Service 
Medal, Army Service Ribbon, Overseas Service Ribbon, Armed 
Forces Reserve Medal with M Device, Global War on Terrorism 
Service Medal and the Iraq Campaign Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 2006 and February 2007 
rating decisions of the Nashville, Tennessee, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

In September 2006, the RO granted entitlement to service 
connection for: right ear hearing loss [considered 
noncompensable]; a left shoulder disability [considered 10 
percent disabling]; Morton's Neuroma of the right foot 
[considered 10 percent disabling]; tinnitus [considered 10 
percent disabling]; ruptured tympanic membrane [considered 
noncompensable]; and tinea capitis [considered 
noncompensable].  The appellant's claims of entitlement to 
service connection for a left knee disability and a bilateral 
hip disability were denied.  The February 2007 rating 
decision granted entitlement to service connection for 
Morton's Neuroma of the left foot [considered 10 percent 
disabling] and denied entitlement to service connection for 
GERD, IBS, muscle cramps and twitching of the hands, PTSD and 
insomnia.

In March 2007, the appellant submitted a Notice of 
Disagreement with the denial of his claims for GERD, IBS, 
PTSD, insomnia, left ear hearing loss, a bilateral hip 
condition, a left knee disability and a low back disorder.  
The RO issued a Statement of the Case addressing these issues 
in September 2007 and the appellant timely perfected his 
appeal in October 2007.  Supplemental Statements of the Case 
(SSOCs) were issued in December 2007 and January 2009.

The Board notes that in July 2007, the RO granted entitlement 
to service connection for a low back disability, assigning a 
20 percent disability rating.  In January 2009, the RO 
granted entitlement to service connection for PTSD, assigning 
a 50 percent disability rating.  In view of the foregoing, 
these issues have been resolved and are no longer before the 
Board.  See generally Grantham v. Brown, 114 F.3d 116 
(Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 
1997).

The Board further notes that a July 2008 rating decision 
denied entitlement to service connection for sleep apnea.  As 
this merely continues the February 2007 denial of a sleep 
disorder, this issue remains in appellate status.  While the 
January 2009 SSOC did not address the issue of entitlement to 
service connection for a sleep disorder and further evidence 
was submitted after the December 2007 SSOC, this evidence did 
not pertain to a sleep disorder and thus, this matter need 
not be remanded for additional consideration by the RO.  See 
38 C.F.R. § 20.1304 (2009).

The issues of entitlement to service connection for GERD, 
IBS, a left knee disability, a bilateral hip disability and a 
sleep disorder are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The appellant 
will be notified if any further action on his part is 
required.


FINDING OF FACT

The appellant does not have left ear hearing loss for VA 
purposes.






CONCLUSION OF LAW

Left ear hearing loss was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.385 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claim decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  Prior to initial adjudication of the 
appellant's claim, a letter dated in June 2006 fully 
satisfied the duty to notify provisions.  See 38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2009); 
Quartuccio, at 187.  The June 2006 notice letter also 
informed the appellant of how VA determines the appropriate 
disability rating or effective date to be assigned when a 
claim is granted, consistent with the holding in 
Dingess/Hartman v. Nicholson.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the appellant have been obtained, to the extent 
possible.  The appellant has at no time referenced 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claim.  In fact, the appellant 
indicated that he had no further evidence to submit in 
support of his claim.  See Appellant's Statement, June 23, 
2008.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on a claim, as defined by law.

The record indicates that the appellant participated in a VA 
audiological examination in August 2006.  The results from 
this examination have been included in the claims file for 
review.  The examination involved a review of the claims 
file, a thorough examination of the appellant, and an opinion 
that was supported by sufficient rationale.  Therefore, the 
Board finds that the examination is adequate for rating 
purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007) (affirming that a medical opinion is adequate if it 
provides sufficient detail so that the Board can perform a 
fully informed evaluation of the claim).  Given the 
foregoing, the Board finds that the VA has substantially 
complied with the duty to obtain the requisite medical 
information necessary to make a decision on the appellant's 
claim.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  The Merits of the Claim

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110, 1131 (West 2002).  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b) 
(2009).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2009).


In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The appellant alleges that his left ear hearing loss is the 
result of acoustic trauma during service.

VA has specifically defined what is meant by a "disability" 
for the purposes of service connection.  See 38 C.F.R. § 
3.385 (2009).  ("[I]mpaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.").  See 
id.

Review of the appellant's service treatment records revealed 
that upon entrance into service, his left ear audiometric 
results were as follows:





HERTZ



500
1000
2000
3000
4000
LEFT
5
0
0
0
0

See Standard Form (SF) 88, Navy Enlistment Examination 
Report, August 29, 1986.  In December 1987, the appellant 
participated in an Overseas Qualification Examination.  At 
that time, the appellant's left ear audiometric results were 
as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
5
0
5
0
5

See SF 88, Overseas Qualification Examination Report, 
December 2, 1987.  Upon discharge from the Navy, the 
appellant's left ear audiometric results were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
5
5
10
10
0

See SF 88, Navy Discharge Examination Report, May 1, 1990.  
In September 2004, the appellant's left ear audiometric 
results were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
10
5
10
5
15

See DD Form 2215E, Reference Audiogram, September 2, 2004.  

In September 2007, the appellant's left ear audiometric 
results were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
-5
5
0
5
15

See DD Form 2808, Medical Board Examination Report, September 
8, 2007.  In sum, there is no evidence of notable, chronic 
left ear hearing loss during active duty.  See 38 C.F.R. 
§ 3.303 (2009); Hensley v. Brown, 5 Vet. App. 155, 157 
(1993).  

Based on the appellant's right ear injury in service, he was 
afforded a VA audiological examination in August 2006.  At 
that time, the audiometric findings for his left ear were as 
follows:





HERTZ



500
1000
2000
3000
4000
LEFT
10
10
10
20
20

See VA Audiological Examination Report, August 3, 2006.  In 
sum, the Board finds that the claim of service connection 
must fail as current medical evidence (i.e., the August 2006 
VA compensation examination report) fails to establish that 
the appellant has a current left ear hearing loss disability 
for VA purposes.  See Hickson, supra; see also 38 C.F.R. § 
3.385 (2009).  Under these circumstances, the disposition of 
this claim is based on the law, and not the facts of the 
case, and the claim must be denied based on a lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection, and 
the benefit of the doubt rule enunciated in 38 U.S.C.A. § 
5107(b) is not for application.  In this case, for the 
reasons and bases discussed above, a reasonable doubt does 
not exist regarding the appellant's claim.  There is not an 
approximate balance of evidence.

ORDER

Entitlement to service connection for left ear hearing loss 
is denied.


REMAND

After a thorough review of the appellant's claims file, the 
Board has determined that additional evidentiary development 
is necessary prior to the adjudication of the appellant's 
claims of entitlement to service connection for GERD, IBS, 
left knee disability, a bilateral hip disability and a sleep 
disorder.

As noted above, the appellant was granted entitlement to 
service connection for PTSD in January 2009.  In the December 
2009 Informal Hearing Presentation, the appellant [through 
his representative] asserted an alternative theory of 
entitlement for his claims.  Specifically, the appellant 
alleges that he currently suffers from GERD and IBS secondary 
to his service-connected PTSD.  As this theory of entitlement 
has not yet been explored, these claims must be remanded to 
afford the appellant a VA examination to determine the nature 
and etiology of these disabilities.  As the Court explained 
in Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), the 
Board may consider only independent medical evidence to 
support its findings.  The Court went on to say that, if the 
medical evidence of record is insufficient, the Board is free 
to supplement the record by seeking an advisory opinion, 
ordering a medical examination or citing recognized medical 
treatises in its decisions that clearly support its ultimate 
conclusions.  Colvin at 175.  For the reasons described 
above, the appellant's claim must be remanded for a VA 
examination.

The appellant was afforded a VA joints examination to 
determine the nature and etiology of his left knee disability 
in June 2008.  At that time, the VA examiner only addressed 
the question of whether the appellant's left knee pain was 
due to his service-connected Morton's Neuroma.  The VA 
examiner failed to address the appellant's in-service 
complaints of left knee pain, specifically the January 1988 
bicycle accident where the appellant injured his left knee.  
Further, in November 2005, the appellant complained of 
continued bilateral hip pain.  The June 2008 VA examination 
report also failed to address the nature and etiology of the 
appellant's bilateral hip pain.

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim, as defined by law.  The case of 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an 
examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.  Accordingly, the appellant must be provided a VA 
examination to determine the nature and etiology of his 
bilateral hip disability.

At the time of the initial denial of the appellant's claim of 
entitlement to service connection for a sleep disorder 
(February 2007) and again in July 2008, when the appellant's 
claim was recharacterized as one for sleep apnea, the source 
of the appellant's sleep disorder had not been ascertained 
and appellant had not yet been service-connected for PTSD.  
Thus, the diagnosis of a sleep disorder was predicated on 
there being no other cause for the appellant's sleep 
problems.  

Conflicting medical evidence as to the nature of the 
appellant's sleep disorder is of record.  In particular, 
there is evidence that the sleep disorder is a "stand alone" 
disability.  However, there is other evidence that the 
appellant's problems sleeping are a symptom of the now 
service-connected PTSD.  See 38 C.F.R. § 4.130 (2009).  This 
case therefore presents certain medical questions which 
cannot be answered by the Board.  See Colvin, supra.  These 
questions concern a current diagnosis of the claimed sleep 
disorder, and whether a relationship, if any, exists between 
the appellant's claimed sleep disorder and his periods of 
active service.  These questions must be addressed by an 
appropriately qualified physician.  See Charles v. Principi, 
16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) 
(2009) [a medical examination or opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim].

Accordingly, the case is REMANDED for the following action:

1.  The appellant must be provided with 
appropriate notice of how to 
substantiate a claim based upon 
secondary service connection.

2.  After appropriate notice has been 
provided to the appellant, he should be 
scheduled for VA examinations with 
appropriate experts to determine the 
nature and etiology of any diagnosed 
esophageal and gastrointestinal 
disorders.  The VA examiners should 
thoroughly review the appellant's 
claims file as well as a copy of this 
REMAND, and note this has been 
accomplished in the examination 
reports.  The VA examiners should 
address the following:

State any diagnoses of the appellant's 
esophagus and gastrointestinal system.  
The VA examiners should state whether 
the appellant currently suffers from 
GERD and IBS.

The VA examiners should state whether 
it is at least as likely as not that 
any diagnosed disorders are the result 
of (a) a disease or injury in service, 
(b) caused by the appellant's service-
connected PTSD and (c) aggravated 
beyond the natural progression of the 
diseases by the service-connected PTSD.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiners should 
provide a complete rationale for any 
opinion provided.

3.  The appellant should be scheduled 
for a VA joints examination with an 
appropriate expert to determine the 
nature and etiology of any currently 
diagnosed left knee and bilateral hip 
disabilities.  The VA joints examiner 
should thoroughly review the 
appellant's claims file as well as a 
copy of this REMAND, and note this has 
been accomplished in the examination 
reports.  The VA examiner should 
address the following:

		State any diagnoses of the left knee and 
bilateral hips.

State whether any diagnoses of the left 
knee and bilateral hips are at least as 
likely as not the result of a disease or 
injury in service.

State whether it is at least as likely 
as not than any bilateral hip disability 
is secondary to the appellant's service-
connected low back disability.  
Additionally, state whether any 
bilateral hip disability is aggravated 
beyond the natural progression of the 
disease by the service-connected low 
back disability.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

4.  The appellant should be scheduled 
for a VA examination with an 
appropriate expert to determine the 
nature and etiology of his current 
sleep disorder.  The VA examiner should 
thoroughly review the appellant's 
claims file as well as a copy of this 
REMAND, and note this has been 
accomplished in the examination 
reports.  

The VA examiner should determine 
whether the appellant's claimed sleep 
disorder is a symptom of another 
disorder (to include the service-
connected PTSD) or whether it itself is 
a diagnosed disease entity.  If there 
is no diagnosed sleep disorder as such, 
this should be made clear.  If a sleep 
disorder, as such, is diagnosed, the VA 
examiner should provide an opinion, 
with supporting rationale, as to 
whether it is as likely as not that 
such disorder is due to the appellant's 
military service or is secondary to the 
service-connected PTSD.  If the VA 
examiner determines that diagnostic 
testing or physical examination of the 
appellant is necessary, such should be 
scheduled.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

5.  Thereafter, the AMC should review the 
claims file to ensure that the foregoing 
requested development has been completed.  
In particular, the AMC should review the 
VA examination reports to ensure that 
they are responsive to and in compliance 
with the directives of this remand and if 
not, the AMC should implement corrective 
procedures.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claims should be 
readjudicated.  If the claims remain 
denied, a SSOC should be provided to the 
appellant and his representative.  After 
they have had an adequate opportunity to 
respond, these issues should be returned 
to the Board for further appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  See 38 C.F.R. § 3.655 
(2009).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


